STATE OF WEST VIRGINIA

                                                                                     FILED
                           SUPREME COURT OF APPEALS                               March 22, 2016
                                                                              RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
MARTHA D. NEELY,                                                                OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0762	 (BOR Appeal No. 2050119)
                   (Claim No. 2013022944)

WEST VIRGINIA UNITED HEALTH SYSTEM,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Martha D. Neely, by M. Jane Glauser, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review.

        This appeal arises from the Board of Review’s Final Order dated July 10, 2015, in which
the Board affirmed a December 8, 2014, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s May 16, 2014, decision
denying a request for payment for services rendered on March 18, 2014, in relation to a cervical
sprain/strain. Additionally, the Office of Judges affirmed the claims administrator’s May 19,
2014, decision denying a request for payment for services rendered on nine separate dates in
relation to the treatment of a pathological dislocation of the right shoulder. Finally, the Office of
Judges affirmed the claims administrator’s June 5, 2014, decision denying a request for payment
for services rendered for the treatment of depressive disorder. The Court has carefully reviewed
the records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Neely was injured on February 25, 2013, while transporting a very large patient. On
March 7, 2013, Ms. Neely’s claim for workers’ compensation benefits was held compensable for
cervical, thoracic, and lumbar sprains. A cervical disc protrusion/herniation was later added as a
                                                 1
compensable component of the claim. On December 5, 2013, Bruce Guberman, M.D., performed
an independent medical evaluation and opined that Ms. Neely has reached maximum medical
improvement regarding the compensable cervical sprain/strain and requires no further treatment
or diagnostic testing, aside from the continued use of medications and follow-up visits with her
physician. In the instant appeal, Ms. Neely is requesting payment for services rendered on
multiple dates for the treatment of a cervical sprain/strain, a pathological dislocation of the right
shoulder, and depressive disorder.

        On May 16, 2014, the claims administrator denied Ms. Neely’s request for the payment
of services rendered on March 18, 2014, for the treatment of a cervical sprain/strain. On May 19,
2014, the claims administrator denied Ms. Neely’s request for the payment of services rendered
on February 11, 2014; February 18, 2014; February 20, 2014; February 24, 2014; February 26,
2014; March 3, 2014; March 5, 2014; March 13, 2014; and March 17, 2014, for the treatment of
a pathological dislocation of the right shoulder joint. Finally, on June 5, 2014, the claims
administrator denied Ms. Neely’s request for the payment of services rendered on March 27,
2014, and April 10, 2014, for the treatment of depressive disorder. The Office of Judges affirmed
all three of the claims administrator’s decisions. The Board of Review affirmed the reasoning
and conclusions of the Office of Judges in its decision dated July 10, 2015.

        Regarding the May 16, 2014, claims administrator’s decision addressing treatment for a
cervical sprain/strain, the Office of Judges noted that Dr. Guberman determined that Ms. Neely
has reached maximum medical improvement and requires no further treatment in relation to the
compensable cervical sprain. Although the May 16, 2014, claims administrator’s decision clearly
indicates that the treatment in question was rendered in relation to a cervical sprain/strain, on
appeal Ms. Neely asserts that she was actually receiving treatment for a herniated nucleus
pulposus at C5-6, which was added as a compensable component of the claim. As was noted by
the Office of Judges, Ms. Neely has not introduced any evidence indicating that the treatment
rendered was for anything other than a cervical sprain/strain which, according to the medical
evidence of record, resolved before the treatment in question was rendered.

        Regarding the May 19, 2014, claims administrator’s decision referencing treatment for
the right shoulder, the Office of Judges noted that a records review performed by an independent
records reviewing organization, Socrates, Inc., on August 11, 2014, revealed that the treatment in
question was actually rendered for both the right shoulder and a cervical sprain. The right
shoulder is not a compensable body part in the instant claim, with the compensability of such
being denied multiple times by the Office of Judges, the most recent of which was affirmed by
this Court in Martha D. Neely v. West Virginia United Health System, 15-0477 (memorandum
decision). As has already been discussed, the medical evidence of record demonstrates that Ms.
Neely requires no further treatment in relation to the compensable cervical sprain/strain.

       Regarding the June 5, 2014, claims administrator’s decision denying treatment for
depressive disorder, there is no indication that depressive disorder has ever been added as a
compensable component of the claim. In fact, Ms. Neely has not submitted any evidence to this
Court referencing a diagnosis of depressive disorder.

                                                 2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: March 22, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3